Title: To John Adams from James Warren, 17 September 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston Sept. 17th. 1777
     
     Yours with the Inclosed came safe to hand last week, and have given me great pleasure. I wish I could in return give you any thing that would equally Amuse, Entertain, or gratify your Curiosity, but there is not so much as A single peice of News here to hand you. We are all Agreed that Burgoine is “treading dangerous Ground.” You are doubtless better Informed of the Motions, and Intended Movements on both Sides than I am. Gates with our Main Army Advancing in Front, and Lincoln and Arnold in the Rear of his Army, seems to me a Situation not very Eligible for a fine Gentleman or A Soldier. We Expected to have heard of A General Action in that quarter before this, as we were Informed that the two Armys were Advanceing to each Other, but we last Evening heard that Burgoin had retreated to Fort Edward, and Gates Advanced to Still water. I hope they will fight before they part. We have various rumours about Skirmishes between the Southern Armies, which prevail, and as they are generally favourable to us, please for A while and then dye, I hope to have this Evening from you the true situation of them. If you Ask what we are about at Court, I Answer, we are provideing for our Soldiers, Calling in our Money, laying Taxes, forming A Constitution, neither of which is yet done. We have been provideing for the defence of Machias, and those parts. They are gallant fellows, A late Instance of which you will see in our papers. They form A fronteir, are Connected with the Indians and the Enemy have marked them for Vengeance. We have also been forming An Expedition which I can only say will be Agreable to you. Are you tired of hearing of the forming A Constitution, so am I. It is A long time in hand, and I fear will not be marked with the wisdom of Ages. I hope you will see it before this Session Ends. The Spirit of Enterprize in Manufactures flourishes here. Great quantitys of Salt are made here. In and about Sandwich there is or will very soon be made 200 bushels A day. The whole Coast is lined with Saltworks, but it is Altogether performed by Boiling, A few small works Excepted. Molasses from Corn stalks is also made in large quantities and very good. It was begun too late or would have furnished A full supply, and some for distillation. I hard of one little Town, the Town of Manchester that had made 90 barrels. An Acre of Tops Cut at the common Season will make from 40 30 to 60 40 galls. and perhaps planted or sowed on purpose, and Cut earlier might Afford much larger quantities. The process is simple 3 Cilinders turned as Cider Cogs, at once Grind and Express the Juice.
     Extravagance, Oppression, Avarice &c. are in their Zenith I hope, and will never rise higher. What will be the Consequence of them, or what will stop their progress I am Unable to say. This Town was in A Tumult all day Yesterday Carting out Rascals and Villains, small ones. This seems to be irregular and Affords A subject for Moderate Folks, and Tories to descant largely, and wisely against Mobs but the patience of the people has been wonderful, and if they had taken more of them, and some of more Importance their vengeance or rather resentment would have been well directed. It therefore seemed wrong to wish to stop them. My regards to all Friends. I am Yours &c.,
     I am Informed by the Clothier General he shall next appoint such An Agent here as the delegates of this State shall recommend. If you will think proper to recommend Mr. Saml. Allyne Otis you will Oblige me, and I beleive he will Execute the Business Extreemly well. Please to mention this to Mr. Gerry.
    